DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amendment filed on 5/2/2022, claims 35-49 & 57-62 have been cancelled and claims 50, 51, and 54 have been amended.
Response to Arguments
All remarks made in the Remarks section of the response filed on 5/2/2022 regarding cancelled claims are moot in view of the cancellation of said claims and are not addressed herein.  Applicant’s amendment to claim 50 in order to rewrite it in independent form in response to the indication of containing allowable subject matter in the prior office action has been recognized by examiner and addressed in applicant’s response.  Because previously objected claim 50 now includes all limitations of previously presented claim 35, it is now in condition for allowance along with the claims that depend therefrom.
Allowable Subject Matter
Claims 50-56 are allowed.
The following is an examiner’s statement of reasons for allowance: see Reasons for Allowance provided in the previously mailed Non-Final Rejection 02/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. Nos. 2010/0152611 A1 & 2020/0367933 A1 each disclose a tissue collection device with a distal cutter and a proximal collection chamber and suction element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 7, 2022